PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eaton et al.
Application No. 15/410,766
Filed: 20 Jan 2017
For Airway and Bite-Block System
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(e) filed August 2, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a prior-filed non-provisional application set forth in a corrected/updated Application Data Sheet (ADS) filed concurrently with this petition.   

The petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, the petition fee and the required statement of unintentional delay have been received.



Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(3) and 1.78(d)(2) require the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  As part of the implementation of the Leahy-Smith America Invents Act (AIA ), the USPTO revised the rules of practice pertaining to claims for domestic benefit and foreign priority.  For applications filed under 35 U.S.C. § 111(a) on or after September 16, 2012,1 domestic benefit claims under 37 C.F.R. § 1.78 must both be included in the appropriate section of the application data sheet (ADS).2  

It does not appear that a corrected/updated ADS was included with this petition.

Petitioner may wish to consider submitting a corrected/updated ADS where any material to be inserted has been underlined and any material to be removed has been stricken-through or placed within brackets, as is required by 37 C.F.R. 1.76(c)(2), if applicable.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),3 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that 

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

When drafting the corrected/updated ADS, Petitioner should draft all changes according to the updated filing receipt mailed on March 7, 2017.

Moreover, the corrected/updated ADS must state the relationship of the prior-filed nonprovisional application to this application.  

Still further, the amendment to the specification that was included with this petition cannot be entered.  The reference to prior-filed application numbers 62/280,698 and 13/543,739 in the first sentence of the specification on page one following the title is not acceptable as drafted since it improperly incorporates by reference the prior-filed applications.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. § 132(a)). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. § 120 after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. § 120 is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  Note MPEP §§ 201.06(c) and 608.04(b).

Regarding the third requirement, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

First, the facts and circumstances surrounding the entire delay have not been provided.  

Second, an ADS was included on initial deposit, and the presently requested benefit claim does not appear thereon.  The USPTO mailed a filing receipt on January 27, 2017 which sets forth, in pertinent part:

	 
    PNG
    media_image2.png
    42
    437
    media_image2.png
    Greyscale


in pertinent part:


    PNG
    media_image3.png
    41
    426
    media_image3.png
    Greyscale


As such, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim until the filing of this petition more than four years after the mailing of the January 27, 2017 filing receipt.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which Petitioner lacks firsthand knowledge.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,4 hand-delivery,5 or facsimile.6  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.7

The petition fee need not be resubmitted on renewed petition.

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.  Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 For applications filed before September 16, 2012, any domestic benefit claim or foreign priority claim may be included in the appropriate section of the ADS.
        2 See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (Aug. 14, 2012).  
        3 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf .
        4 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        5 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        6 (571) 273-8300: please note this is a central facsimile number.  
        7 https://www.uspto.gov/patents/apply.